Citation Nr: 9918619	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  93-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating from an original claim 
for service connection for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling prior to July 7, 
1992. 

2.  Entitlement to an increased rating from an original claim 
for service connection for PTSD, evaluated as 30 percent 
disabling from September 1, 1992, through April 4, 1993. 

3.  Entitlement to an increased rating from an original claim 
for service connection for PTSD, evaluated as 30 percent 
disabling from May 1, 1993. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1971 to April 
1973.

This case comes before the Board of Veterans' Appeal (Board) 
by means of a November 1991 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for post-
traumatic stress disorder was granted and assigned a 10 
percent disability rating.  This rating was subsequent 
increased to 30 percent by means of a November 1992 rating 
action. However, as that grant does not constitute a full 
grant of benefits sought on appeal, this claim remains before 
the Board.


REMAND

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish 

additional development of the evidence if the record 
currently before it is inadequate.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

A careful review of the veteran's claims folders indicates 
that the veteran has been obtaining treatment from Dr. 
Timothy Summers for his psychiatric disorder.  While the 
claims folder shows several letters from Dr. Summers stating 
that he has treated the veteran continuously since 1981, the 
claims folder does not appear to contain a complete record of 
the veteran's clinical medical records in conjunction with 
Dr. Summer's treatment. 

Accordingly, the Board feels that further development of the 
case is necessary and the case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
dates of all medical care providers who 
have treated him for any psychiatric 
disability.  Following receipt of any 
such list, the RO should request all 
records from each medical care provider 
pertinent to the veteran's treatment for 
psychiatric disabilities.  This request 
should include, but not necessarily be 
limited to, a request for records 
pertinent to the veteran's treatment for 
a psychiatric disability from Dr. Timothy 
Summers, 3855 Azalea Drive, Jackson, 
Mississippi 39206.  If the RO is unable 
to obtain these records, the veteran 
should be informed of the failure to 
acquire them and given an opportunity to 
acquire them and submit them to the RO.

2.  Upon receipt of all such records, the 
veteran should be accorded a special VA 
examination, in order to ascertain the 
severity of his PTSD.  All tests 
indicated should be conducted at this 
time.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, 

logical and legible manner on the 
examination report.  The veteran's claims 
folders are to be made available to the 
examiner, for his or her review and 
referral, prior to this examination.
 
3.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claim while his case is in 
remand status.  The RO should also advise 
him that failure to comply with the 
development requested herein, without 
good cause shown, may result in adverse 
action with regard to his claim, to 
include the denial thereof.

4. Following completion of the foregoing, 
the RO should review the pertinent 
evidence, and determine whether a rating 
greater than 30 percent for post-
traumatic stress disorder can be 
assigned.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



